--------------------------------------------------------------------------------

Exhibit 10.7


FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
 
This First Amendment to Employment Agreement (as hereinafter amended from time
to time, this “Amendment”) is made and entered into this 24th day of September,
2020 by and between WOODBRIDGE WIND-DOWN ENTITY LLC, a Delaware limited
liability company (the “Company”), and MARION W. FONG (the “Employee”).
 
RECITALS


The Company and Employee are party to that certain Employment Agreement, dated
as of November 12, 2019 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Employment Agreement”).
 
The Company and the Employee desire to amend the Employment Agreement on the
terms and subject to the conditions set forth herein.
 
NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and the Employee
(individually a “Party” and together the “Parties”), intending to be legally
bound, agree as follows:
 
AGREEMENT


Section 1.          Definitions.


Capitalized terms used but not otherwise define herein shall have the respective
meanings assigned thereto in the Employment Agreement.
 
Section 2.       Amendments to the Employment Agreement. The Parties hereby
agree to amend the Employment Agreement by deleting Section 4(b) of the
Employment Agreement in its entirety and replacing it with the following:
 
“(b)    Discretionary Bonuses.   If Employee is still employed by the Company on
December 31, 2020, the Employee shall be considered by the Board for a
discretionary bonus with respect to 2020, which discretionary bonus shall not
exceed 25% of the Employee’s Base Salary for 2020.  Any discretionary bonus for
2020 shall be paid on or before January 31, 2021.  If Employee is still employed
by the Company on December 31, 2021, the Employee shall be considered by the
Board for a discretionary bonus with respect to 2021, which discretionary bonus
shall not exceed 25% of the Employee’s Base Salary for 2021.  Any discretionary
bonus for 2021 shall be paid on or before January 31, 2022.  If the Employee is
still employed by the Company at the end of the Wind-Down Period and the
Wind-Down Period ends after January 1, 2022, the Employee shall be considered by
the Board for a discretionary bonus with respect to the period from January 1,
2022 to the end of the Wind-Down Period, which discretionary bonus shall not
exceed 25% of the Employee’s Base Salary for 2022.  Any such discretionary bonus
shall be paid within thirty (30) days of Dissolution.  Discretionary bonuses
will be considered by the Board in its sole and absolute discretion.”



--------------------------------------------------------------------------------

Section 3.          Miscellaneous.
 
(a)     Governing Law.  This Amendment shall be subject to and governed by the
laws of the State of California applicable to contracts made and to be performed
therein, without regard to conflict-of-laws principles thereof.
 
(b)     Jurisdiction.  Any action to enforce any of the provisions of this
Amendment shall be brought in a court of the State of California located in Los
Angeles County or in a Federal court located in Los Angeles, California.  The
parties consent to the jurisdiction of such courts and to the service of process
in any manner provided by California law.  Each Party irrevocably waives any
objection that it may now or hereafter have to the laying of the venue of any
such suit, action, or proceeding brought in such court and any claim that such
suit, action, or proceeding brought in such court has been brought in an
inconvenient forum and agrees that service of process in accordance with the
foregoing sentences shall be deemed in every respect effective and valid
personal service of process upon such Party.
 
(c)     Effect of Amendment.  Except as expressly amended hereby, the Employment
Agreement shall continue in full force and effect.  Any references to the
Employment Agreement (whether in the Employment Agreement or any agreement,
document, document or certificate contemplated thereby and/or executed in
connection therewith) are hereby amended to mean the Employment Agreement as
amended by this Amendment.
 
(d)      Counterparts.  This Amendment may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.
 
[Signature Page Follows]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment to
Employment Agreement on the day and year first above written.



 
WOODBRIDGE WIND-DOWN ENTITY LLC
       
By:
/s/ Frederick Chin
   
Name:
Frederick Chin
 
Title:
Chief Executive Officer
       


EMPLOYEE
         
Signature:

/s/ Marion W. Fong
   
Name:
Marion W. Fong






--------------------------------------------------------------------------------